            Case 4:19-cv-00580-SBA Document 27 Filed 07/29/19 Page 1 of 1



1
     James K. Schultz, Esq. (SBN 309945)
2    Debbie P. Kirkpatrick, Esq. (SBN 207112)
     SESSIONS, FISHMAN, NATHAN & ISRAEL, L.L.P.
3
     1545 Hotel Circle South, Suite 150
4    San Diego, CA 92108-3426
5
     Tel: 619/758-1891
     Fax: 877/334-0661
6
     jschultz@sessions.legal
7    dkirkpatrick@sessions.legal
     Attorneys for Defendant The Best Service Company
8

9                        UNITED STATES DISTRICT COURT
10
                      NORTHERN DISTRICT OF CALIFORNIA
11

12   KEIKI KAY MITSU FUJITA,          ) Case No. 4:19-cv-00580-SBA
                                      )
13
                          Plaintiff, )
14        vs.                         )
                                        NOTICE OF ENTRY OF
                                      )
15                                      APPEARANCE
     THE BEST SERVICE COMPANY;        )
16   HUNT & HENRIQUES; HARRIS &       )
17   ZIDE; and Does 1-10,             )
                          Defendants. )
18

19

20         DEBBIE P. KIRKPATRICK of the law firm SESSIONS, FISHMAN,
21   NATHAN & ISRAEL, L.L.P., hereby enters her appearance as counsel on behalf
22   of Defendant, THE BEST SERVICE COMPANY.
23

24   Dated: 7/29/19               SESSIONS FISHMAN, NATHAN & ISRAEL, L.L.P.
25                                /s/Debbie P. Kirkpatrick
26
                                  Debbie P. Kirkpatrick
                                  Attorney for Defendant
27                                The Best Service Company
28




                                           1
